Title: From Thomas Jefferson to Edward Tiffin, 3 April 1805
From: Jefferson, Thomas
To: Tiffin, Edward


                  
                     Sir 
                     
                     April 3. 1805.
                  
                  Your letter of Feb. 27. was recieved on the 26th. of March with a resolution of the General assembly of Ohio on the subject of a port of delivery at the mouth of Cayahoga. Congress had at their last session authorised the President to designate a port of entry & delivery for the district of Erie. considering Cayahoga as the most proper place for the purpose, I have concluded on that as the designation. in the course of the spring we expect to be able to organise the district. I am happy in being thus able to inform you that the General Assembly of Ohio will see their wishes carried into effect.
                  Accept my respectful salutations & assurances of great esteem and consideration.
                  
                     Th: Jefferson 
                     
                  
               